JAMES CAMERON,
Commissioner (dissenting).
I am compelled to disagree with my colleagues in their reversal of the deputy commissioner in the instant cause. The deputy has made a finding of fact to the effect that the claimant in this cause is an independent contractor. In 27 Am. Jur. 485, section 5, under title “Independent Contractors,” it is stated — “Although it is apparent, from an examination of cases involving the independent contractor relationship-, that there is no absolute rule for determine ing whether one is an independent contractor or an employee, and that each case must be determined on its own facts, nevertheless, there are many well-recognized and fairly typical indicia of the status of an independent contractor, even though the presence of one or more of such indicia in a case is not necessarily conclusive . . .” (Emphasis supplied.)
Our Supreme Court in Magarian v. Southern Fruit Distributors, et al., Fla. 1941, 1 So. 2d 858, quoted the above with approval and added — “It appears generally conceded that no hard and fast rule may be stated to control the determination of the question *205as to whether one occupies the status of an employee or that of an independent contractor and that each case must stand on its own facts and, therefore, no useful purpose may be served by citing particular cases involving different factual conditions.” (Emphasis supplied.)
In my dissenting opinion in the claim of Baker v. Nordin, claim # U-21146, heard this same date before the full commission, I pointed out that it is the deputy commissioner’s prerogative and province to weigh and assess the probative value of the evidence he hears and to accordingly make appropriate findings of fact. The commission’s sole function as the reviewing authority is to ascertain if competent substantial evidence is present to support those findings of fact, and whether the law has been properly applied thereto. As is stated in 27 Am. Jur. 485, supra, “each case must be determined on its own facts.” This being true, the commission should determine and confine its examination of the record to whether or not there is adequate evidence to support the findings of fact made in the instant cause.
Legal writers have listed many factors which tend to show an “independent contractor relationship” under the law. In this case the deputy has made findings of fact more compatible with an “independent contractor relationship” than with an “employee relationship.” The deputy found in part — “It is further found that claimant worked most of the time with J. W. Edwards, as a team. There was no set time to go to work nor to quit at the end of the day. Both men also worked for other contractors. They were paid by the company whenever the job was completed. The owner of the building had to sign a completion slip indicating the job was done satisfactorily before claimant and Edwards were paid. Both claimant and Edwards drew advances from time to time on their work. Claimant had to furnish his own transportation, ladders, cutters, and carpenter tools. Proceeds of the checks were divided between claimant and Edwards on the basis of how much work each performed on the particular job. The company had nothing to do with such a division of the money. No social security or withholding taxes were deducted by the company . . .”
My examination of the record discloses there is competent substantial evidence to support the findings of fact, which accord with logic and reason, and that the deputy’s order accords with the essential requirements of the law within the meaning of U. S. Casualty Co. v. Maryland Casualty Co., Fla. 1951, 55 So. 2d 741. Accordingly, for the reasons recited herein, the order should be affirmed.